DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al., US 2016/0011501.
The instant application is drawn to a patterning device, comprising: an absorber layer on a patterning device substrate; and a reflective or transmissive layer on the patterning device substrate, wherein the absorber layer and the reflective or transmissive layer together define a pattern layout having a main feature and an attenuated sub-resolution assist feature (attenuated SRAF) paired with the main feature, wherein: the main feature is configured to generate, upon transferring the device pattern to a layer of patterning material on a substrate, the main feature in the layer of patterning material, and upon the transferring the pattern to the layer of patterning material, the attenuated SRAF is configured to avoid generating a feature in the layer of patterning material and to produce a different radiation intensity than the main feature.
The relied upon prior art describes, teaches and suggests the claimed subject matter.  A patterning device (reflective mask 100), comprising: an absorber layer 110 on a patterning device substrate 106 (paragraph [0020] & fig. 1); and a reflective layer 108 on the patterning device substrate 106 (paragraph [0020] & fig. 1), wherein the absorber layer and the reflective layer together define a pattern layout having a main feature (printing features 112 provided in sparse region 104) and an attenuated sub-resolution assist feature (SRAF 114 provided in sparse region 104) paired with the main feature (c.f. paragraphs [0020], [0021], [0024] & fig. 1), wherein: the main feature is configured to generate, upon transferring the device pattern to a layer of patterning material on a substrate, the main feature in the layer of patterning material (implicitly, see paragraph [0022]), and upon the transferring the pattern to the layer of patterning material, the attenuated SRAF is configured to avoid generating a feature in the layer of patterning material and to produce a different radiation intensity than the main feature (paragraph [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/               Primary Examiner, Art Unit 1737